                Case 5:20-mj-00127-JLV Document 1 Filed 06/16/20 Page 1 of 1 PageID #: 1
    AO 91 (Rev . 11/11) Criminal Complaint


                                        UNITED STATES DISTRJCT COURT
                                                                for the
                                                       District of South Dakota
                                                          Western Division

                     United States of America                      )
                                   V.                              )
Robert O'Rourke,                                                   )      Case No. 5:20-mj- 127
Lynette O' Rourke,                                                 )
Sunny O' Rourke,                                                   )
Guadalupe "Lupe" Garcia, and                                       )
                                                                   )
Shaina Phelps,
                              Defendant(s)



                                                CRIMINAL COMPLAINT
             I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    Beginning on a date unknown but no later than on or about December 2019, and continuing through the date of
this Complaint, in the District of South Dakota and elsewhere, the defendants violated:
               Code Section                                                 Offense Description

21 U.S.C. §§ 846, 841(a)(l), and 841(b)(l)(A)                          Conspiracy to Distribute Methamphetamine

             This criminal complaint is based on these facts:

        Beginning on a date unknown but no later than on or about December 2019, and continuing through the date
of this Complaint, in the District of South Dakota and elsewhere, the defendants, Robert O'Rourke, Lynette O'Rourke,
Sunny O' Rourke, Guadalupe "Lupe" Garcia, and Shaina Phelps knowingly and intentionally combined, conspired,
confederated and agreed with each other and other persons known and unknown, to knowingly and intentionally
distribute and to possess with the intent to distribute 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance, all in violation of 21 U.S.C. §§ 846,
84l(a)(l), and 84l(b)(l)(A).
                [8J Continued on the attached sheet.


                                                                                           Comp lainant 's signature



                                                                          Dan Cooper, FBI Special Agent
                                                                                             Printed name and title

Sworn to before me and: n £ gned in my presence.
                               0
                           submitted, attested to, and acknowledged by reliable electronic means.


   Date:       6/16/20
                                                                                               Judge 's signature


   City and state:      ~R-=a=p~id~C=ity-'-',~S=D~ - -- -- - - - - -       Daneta W ollmann, United States Magistrate Judge
                                                                                             Printed name and title
